DETAILED ACTION
	Claims 1, 9-10, 12, 15-16, 27-31, 63, 68-69, 95-96, 98, 133, 137 and 147 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 9, 10, 12, 15, 16, 27-31, 63, 68, 69, 95, 96, 98, 133 and 147) and species of S. cerevisiae, FOX1 disrupted, SEQ ID NO: 27 (prenyltransferase), and hexanoic acid in the reply filed on 08/04/2022 is acknowledged.
The species election requirement dated 05/04/2022 contained the following species election requirement:

    PNG
    media_image1.png
    122
    658
    media_image1.png
    Greyscale

In remarks filed on 08/04/2022, applicant appeared to elect all of the above species rather than one polynucleotide sequence. Since all claims are presently generic to the species of claims 15-16 and 137, this action is issued in the interest of compact prosecution.  However, an election of one polynucleotide sequence as set forth above is required.  It is noted that claims 15-16 and 137 recite a Markush group of species recited in the alternative wherein election is required for one Markush species.
Claims 95 and 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.

Claim Objections
Claims 15, 137 and 147 are objected to because of the following informalities:  
The abbreviations CBDA, CBCA and CBGA should be defined upon their first use.
Claim 147 is further objected to for reciting “a CBGA.”  Cannabigerolic acid (CBGA) is understood to be the specific compound 3-[(2E)-3,7-Dimethylocta-2,6-dien-1-yl]-2,4-dihydroxy-6-pentylbenzoic acid and is not a generic genus of plural compounds  As such, “a CBGA” should be amended to “cannabigerolic acid.”
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/568,355, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/568,355 appears to have no disclosure of any of SEQ ID NOS: 27, 32 and 38 such that claims 1, 9, 10, 12, 15-16, 27-31, 63, 68 and 69 do not have adequate support in Application No. 62/568,355.
The disclosure of the prior-filed application, Application Nos. 62/568,355 and 62/686,884, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither Application Nos. 62/568,355 nor 62/686,884 appear to have any description of deletion of one or more genes or one or more genes disrupted in a pathway that controls beta oxidation of long chain fatty acids including no description of deletion of any of FOX1, FAA1, FAA4, FAT1, PXA1, PXA2, and/or PEX11 such that claims 27-31 and 147 do not have adequate support in Application No. 62/568,355 or 62/686,884.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10, 12, 27-31, 98 and 133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an amino acid sequence having SEQ ID NO: 1, 27, 32 or 38 with prenyltransferase activity, does not reasonably provide enablement for every polypeptide/amino acid sequence having at least 60% identity to SEQ ID NO: 1, 27, 32, or 38 including those without prenyltransferase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Here, independent claims 1 and 98 recite a genetically modified microorganism or vector having a polynucleotide encoding an amino acid sequence having at least 60% identity to SEQ ID NOS: 1, 27, 32 or 38 with no required function or biological activity to be processed by such amino acid sequence or encoding polynucleotide.  The specification, para. [00093], indicates that polypeptides having 100% identity to SEQ ID NO: 1, 27, 32 or 38 have prenyltransferase (PT) activity.  However, embodiments of independent claims 1 and 98 do not require the presence of PT activity but rather expressly include any polynucleotide/vector encoding a polypeptide having at least 60% amino acid sequence identity to SEQ ID NO: 1, 27, 32 or 38 including those having no activity.
 “Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976).  However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b).  
Here, the claims read on a significant number of inoperative embodiments. An ordinarily skilled artisan at the time of filing would recognize that any enzyme having up to 40% of its amino acids mutated is highly unlikely to maintain its enzymatic activity and will otherwise become an inactive protein with no established utility.  As such, the large majority of all polypeptides having at least 60% identity to recited SEQ ID NO: 1, 27, 32 or 38 would not be expected to have prenyltransferase activity or any other identifiable activity.
Again, “claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.”  Here, the claims read on every single polypeptide having an amino acid sequence at least 60% identical to SEQ ID NO: 1, 27, 32 or 38 including those not having PT activity where such species not active as a prenyltransferase form a substantial portion of the claimed genus of polypeptides.  For polypeptide species falling within the scope of the claims that lack PT activity, the specification provides no guidance for determining what activity such polypeptide species that lack PT activity may have that would inform the ordinarily skilled artisan how to use those species.  The activities that polypeptide species falling within the scope of the claims that lack PT activity may have as to inform the ordinarily skilled artisan how to use those species is necessarily unpredictable absent guidance, since the presence of nuclease activity in the species expressly described in the specification does not indicate what other activities may be possessed by mutated species that do not have PT activity.  Further, the specification does not provide any examples of non-PT activities present in species having 60% identity to SEQ ID NO: 1, 27, 32 or 38.  For these reasons, presented with any polypeptide and its encoding polynucleotide/vector or genetically modified microorganism having such polynucleotide/vector falling within the scope of the claims but lacking PT activity, the ordinarily skilled artisan at the time of invention would have to engage in unguided experimentation to identify a manner in which such species may be used including genetically modified microorganisms having such polynucleotide/vector falling within the scope of the claims but lacking PT activity.  Such open-ended, unguided experimentation is not routine in the art and is therefore undue.
In review, the (A) the breadth of the claims; (B) the nature of the invention is reviewed above. Regarding (C) the state of the prior art, (D) the level of one of ordinary skill and (E) the level of predictability in the art, as discussed an ordinarily skilled artisan is unable to readily determine a function or utility for polypeptides having 60% identity to SEQ ID NO: 1, 27, 32 or 38 that lack prenyltransferase activity including a function or utility for any vector/polynucleotide encoding the same or genetically modified microorganism expressing the same that is a specific utility for that polypeptide.  Regarding Wands factors (F), (G) and (H), the specification provides no specific guidance for determining a function or use for polypeptides having 60% identity to SEQ ID NO: 1, 27, 32 or 38 that lack prenyltransferase activity such that an ordinarily skilled artisan would be required to engage in open-ended and unguided experimentation to determine a function for such polypeptide species that lack PT activity that form a substantial portion of the claimed embodiments, which is not routine in the art.  For these reasons, the Wands factors all weight towards non-enablement of claims 1 and 98 and the rejected claims depending therefrom.
This rejection can be potentially obviated by amending claims 1 and 98 to require the recited amino acid sequence to be a polypeptide with prenyltransferase activity.

Claims 63, 68, 69, and 147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Claim scope
The rejection of claims 1, 9, 10, 12, 27-31, 98 and 133 for lack of enablement stated above is incorporated herein by reference. As discussed, claim 1 does not recite nor require a polynucleotide encoding an amino acid sequence having prenyltransferase, although polypeptides having 100% identity to SEQ ID NO: 1, 27, 32 or 38 would be expected to have prenyltransferase activity.  
In view of the above, claims 63, 68 and 69, that depend from claim 1 through intervening claim 15, recite a method of making a cannabinoid by contacting a carbon substrate (e.g. glucose as recited in claim 69) with a genetically modified cell not required to express a polypeptide having prenyltransferase activity wherein such cell has a polynucleotide encoding one of the AAE1, PKS, OAC, CBDA, CBCA, HMG1 or ERG20, although claim 15 does not expressly state that one of AAE1, PKS, OAC, CBDA, CBCA, HMG1 or ERG20 is actually expressed.
Independent claim 147 recites a genetically modified microorganism capable of producing a CBGA having a disruption of a FOX1 gene but with no requirement for any polynucleotide according to claims 1 or 15 or expressing any heterologous proteins/enzymes capable of producing a cannabinoid, such as a prenyltransferase that can convert olivetolic acid and geranyldiphosphate (GPP) to CBGA.  Claim 147 does not recite the material from which the genetically modified cell is capable of producing CBGA; for example, the cell capable of producing CBGA when contacted with exogenous olivetolic acid, the cell capable of producing CBGA when contacted with exogenous hexanoic acid or the cell capable of producing CBGA when contacted with exogenous glucose.  However, in interpreting the scope of claim 147 in light of the specification “capable of producing a CBGA” is interpreted as being able to produce CBGA from any of the carbon sources taught by the specification including those recited in claim 69. 
Analysis
The specification provides working examples for yeast capable of producing CGBA and further downstream cannabinoids as shown in Fig. 1. Examples 3 and 5-9 of the specification are understood as describing a modified yeast cell, inter alia, expressing a described VVN4655922 plasmid encoding, inter alia, truncated HMG1, described RUNM00898_511.1 vector expressing PKS and OAC, described bCBGA0098 vector expressing AAE1 and PT (prenyltransferase) and/or bCBGA0306 vector expressing PT (prenyltransferase) that can produce CBGA or cannabinoid when contacted with olivetolic acid or hexanoic acid. That is, all of the working examples of the specification describe a requirement for either olivetolic acid or hexanoic acid be present in a cell culture although other carbon sources such as glucose can be present to support cell growth.  In particular, as described in Fig. 1 of the specification, expression of AAE1 (forming hexanoyl-CoA from hexanoic acid), mutant EGR20, PKS, OAC and PT is considered to be described by the specification as required for production of CBGA from hexanoic acid and expression of mutation EGR20 and PT appears to be required for production of CBGA from olivetolic acid.
The specification provides no written description or discussion in the specification that would allow for an ordinarily skilled artisan at the time of filing to recognize possession of a yeast cell expressing only one of the enzymes recited in claim 15 without an explicit requirement for expression of an active prenyltransferase or a yeast cell having only deletion of a FOX1 gene 1) to produce CBGA when contacted or cultured in the presence of olivetolic acid or hexanoic acid, or 2) to produce any cannabinoid when cultured in the presence of a carbon source not comprising olivetolic acid or hexanoic acid, as appropriate, including a carbon source comprising any of glucose, fructose, xylose, sucrose, dextrins, starch, xylan, cellulose, hemicellulose, arabinose, glycerol, ethanol, butanol, methanol or any combinations thereof.  Further, all working examples of the specification describe a yeast strain expressing a mutant ERG20 and a prenyltransferase as required to produce CBGA from at least olivetolic acid, wherein no rejected claims requires a yeast expressing either a mutant ERG20 or a prenyltransferase.
The prior art specifically describes that production of CBGA and other cannabinoids from an engineered yeast cell using a carbon source including glucose (without olivetolic acid or hexanoic acid) is an unsolved technical problem in the art.
 Carvalho et al. (Designing microorganisms for heterologous biosynthesis of cannabinoids, FEMS Yeast Res. 17 (2017), fox037) describes a “clear challenge in heterologous production of cannabinoids is the production of hexanoic acid. The most efficient microbial hexanoic acid formation reported to date is by . . ., who described the production of up to 142 mgL−1 of hexanoic acid in Kluyveromyces marxianus using a pathway that may be transferrable to other yeasts.” Carvalho et al., page 4, right col.
“Looking at the characteristics of the enzymes of the late cannabinoid pathway, a prokaryotic host seems not to be feasible. CBGAS is an integral membrane protein, making high titer of functional expressed protein in E. coli rather unlikely.” Carvalho et al., page 4, right col.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” Here, the rejected claims as discussed recite a genus of yeast cells capable of producing CBGA and other cannabinoids from carbon sources not requiring olivetolic acid or hexanoic acid wherein such yeast cell only requires a polynucleotide encoding one of the enzymes recited in claim 15 or having deletion of FOX1 gene. However, the specification provides no description of a yeast cell having only these minimal features that are able to produce CBGA and/or other cannabinoids from a carbon sources not requiring olivetolic acid or hexanoic acid, such as glucose, such that the specification does not provide for a representative number of species by actual reduction to practice that are representative of the genus of microorganisms producing CBGA or other cannabinoids from recited in claims 63, 68, 69, and 147.  That is, “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Here, based upon the description of the specification and evidence of Carvalho et al., an ordinarily skilled artisan is unable to predict the operability of any microorganism to produce CBGA from carbon sources not requiring olivetolic acid or hexanoic acid wherein the specification and evidence of record indicate the required presence of a pathway for producing hexanoyl-CoA from a carbon source such as glucose as well as at least mutant ERG9, AEE1, PKS, OAC and PT to produce CBGA and other cannabinoids.
For these reasons, claims 63, 68, 69 and 147 lack adequate written description in the specification.
Further, the following observations are made.  If claim 1 were to be amended to recite a polynucleotide encoding a prenyltransferase having an amino acid sequence with at least 60% identity to one of SEQ ID NOS: 1, 27, 32 or 38, there does not appear to be description in the prior art of prenyltransferases having any significant sequence similarity to any of SEQ ID NOS: 1, 27, 32 or 38 having suitability for producing CBGA.  As further discussed below, SEQ ID NO: 1 is known in the prior art as Cannabis sativa prenyltransferase or geranylpyrophosphate:oliveolate geranyltransferase (GOT) referenced as CsPT4.  Lou et al. (Complete biosynthesis of cannabinoids and their unnatural analogues in yeast, Nature 567 (2019): 123-26) evidences that “Of the nine GOT candidates tested, only the strain that expresses CsPT4-T (yCAN14) produced detectable amounts of CBGA” in an engineered yeast cell. Lou et al., page 124, left col. “CsPT4 clusters with other Cannabis prenyltransferases in a phylogenetic tree (Extended Data Fig. 2d) but shares only 62% homology with CsPT1.” Lou et al., page 124, left col.  SEQ ID NO: 38 is a truncation of SEQ ID NO: 1.  SEQ ID NO: 32 is fusion of a truncated version of SEQ ID NO: 1 and another protein (ERG20).  SEQ ID NO: 27 is a fusion of a truncated version of SEQ ID NO: 1 and GFP (SEQ ID NO: 28 of specification).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 12, 15, 16, 63, 68, 69, 98, 133 and 137 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keasling et al. (WO 2018/200888 A1) (filed 04/27/2018) (previously cited).
Keasling et al., abstract, states the following:
The present disclosure provides genetically modified host cells that produce a cannabinoid, a cannabinoid derivative, a cannabinoid precursor, or a cannabinoid precursor derivative. The present disclosure provides methods of synthesizing a cannabinoid, a cannabinoid derivative, a cannabinoid precursor, or a cannabinoid precursor derivative.
“Another aspect of the disclosure relates to a genetically modified host cell for producing a cannabinoid or a cannabinoid derivative, the genetically modified host cell comprising one or more heterologous nucleic acids encoding a GOT polypeptide comprising an amino acid sequence having at least 65% sequence identity to SEQ ID NO:110.” Keasling et al., para. [0009].
“One aspect of the disclosure relates to a genetically modified host cell for producing a cannabinoid or a cannabinoid derivative, the genetically modified host cell comprising one or more heterologous nucleic acids encoding a GOT polypeptide comprising an amino acid sequence having at least 65% sequence identity to SEQ ID NO:100.”
Yeast transformation methods
“Each DNA construct comprising one or more heterologous nucleic acids disclosed herein (e.g., constructs detailed in Table 11) was integrated into Saccharomyces cerevisiae (CEN.PK2) with standard molecular biology techniques in an optimized lithium acetate (LiAc) transformation [i.e. S. cerevisiae is contacted with such nucleic acids/polynucleotides].” Keasling et al., para. [00921].
“To date, engineering biosynthesis of the precursor hexanoyl-CoA in Saccharomyces cerevisiae has not been described. Strategies for hexanoyl-CoA biosynthesis in Saccharomyces cerevisiae, as outlined in FIG.1, were conceived: Pathway 1a) hexanoyl- CoA synthetase polypeptide from C. sativa converts hexanoate to hexanoyl-CoA (FIG.1, box 1a). A heterologous nucleic acid encoding a hexanoyl-CoA synthetase polypeptide from C. sativa was integrated into S. cerevisiae. The resulting cells were fed hexanoate to increase hexanoyl-CoA supply (FIG.2).” Keasling et al., para. [00932].
“CBGA production strains were created from wild-type Saccharomyces cerevisiae strain (CEN.PK2) by expressing genes of the mevalonate pathway polypeptides and a GOT polypeptide under control of the GAL1 or GAL10 promoter. The S21 strain comprised the following chromosomally integrated mevalonate pathway genes from S. cerevisiae: ERG10, ERG13, truncated HMG1 (tHMGR), ERG12, ERG8, ERG19, and IDI1. The S21 strain additionally comprised the chromosomally integrated pyruvate decarboxylase (PDC) from Zymomonas mobilis to increase flux from pyruvate towards acetyl-CoA.
To generate additionally strains, a mutant form of ERG20, ERG20mut, which preferentially generates GPP was added to the S21 strain with the following chromosomally integrated GOTs from C. sativa: CsPT1 (S164), a truncated CsPT1 (CsPT1_t75, S165), or CsPT4 (S29). Constructs used in S29, S164, and S165 are shown in Table 11.” Keasling et al., paras. [00951]-[00952].
Table 11 of Keasling et al. shows the composition of strains S21 and S29 as follows wherein strain S29 includes heterologous polynucleotides encoding Cs_PT4 and Sc_ERG20_mut (farnesyl pyrophosphate synthetase) having SEQ ID NOS: 110 and 60, respectively, of Keasling et al.

    PNG
    media_image2.png
    587
    1067
    media_image2.png
    Greyscale


SEQ ID NO: 110 of Keasling et al. is identical to recited SEQ ID NO: 1 and further comprises recited SEQ ID NO: 38 which is a truncated form of recited SEQ ID NO: 1 identical to positions 83-398 of recited SEQ ID NO: 1.  The polynucleotide of SEQ ID NO: 111 of Keasling et al. encoding Cs_PT4 is over 84% identical to recited SEQ ID NO: 2 as set forth in claim 133.
SEQ ID NO: 60 of Keasling et al. is over 99% identical to recited SEQ ID NO: 24.
For these reasons, Keasling et al. disclose all of the features of claims 1, 9, 10, 12, 15, 16, 133 and 137.
Regarding claims 63 and 68-69, “To convert the high flux strain for the production of CBGA with olivetolic acid (S29) to a high flux stain for the production of CBGA with hexanoic acid, genes responsible for the production to olivetolic acid from fatty acids were expressed using the GAL1 or GAL10 promoter in S29. The strain comprised the following chromosomally integrated olivetolic acid pathway genes from C. sativa: three copies of TKS and three copies of OAC. Three different strains were generated with two copies of C. sativa AAE1 (S78), two copies of C. sativa AAE3 (S81), or two copies of S. cerevisiae FAA2 (S83) (see Table 11 for information on the strains). The strains were grown and tested as in Examples 4 and 5 but with 2 mM hexanoic acid added to the media instead of 1 mM olivetolic acid.” Keasling et al., para. [00958].  All of strains S29, S78, S81 and S83 on Table 11 of Keasling et al. express the Cs_PT4 having SEQ ID NO: 110 of Keasling et al. Since CBGA is cannabinoid, Keasling et al. disclose the features of claims 63 and 68-69.  Table 5 of Keasling et al. shows production of CBGA product.
Regarding claim 98, Fig. 86 of Keasling et al. (as referenced in Table 11) shows that the Cs_PT4 encoding gene is under operative control of pGAL1 promoter that is a promoter suitable for expression in a yeast host.

Claim(s) 1, 9, 10, 12, 98 and 133 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. (U.S. 2012/0144523 A1) as evidenced by Agilent Technologies, pESC Yeast Epitope Tagging Vectors, Instruction Manual 2015 (“pESC Manual”).
Page et al., abstract, disclose:
Nucleic acid molecules from Cannabis sativa (cannabis, hemp, marijuana) have been isolated and characterized, and encode polypeptides having aromatic prenyltransferase activity. Specifically, the enzyme, CsPT1, is a geranylpyrophosphate olivetolate geranyltransferase, active in the cannabinoid biosynthesis step of prenylation of olivetolic acid to form cannabigerolic acid (CBGA). Expression or over-expression of the nucleic acids alters levels of cannabinoid compounds. The polypeptides may be used in vivo or in vitro to produce cannabinoid compounds.
“For expression in yeast (Saccharomyces cerevisiae), the open reading frame CsPT1 was cloned into yeast expression vector pESC-TRP (Stratagene) at SpeI (5′) and ClaI (3′) sites. The sequence of resulting plasmid pESC-CsPT1 was used to transform S. cerevisiae INVSc1 (Invitrogen), which was selected by SD (lacking tryptophan) medium by the lithium acetate method. For the expression of recombinant protein, the transformed yeast was pre-cultured in 10 ml of SG (-tryptophan) medium (yeast nitrogen base without amino acids, yeast synthetic drop-out medium without tryptophan, 2% galactose) at 30° C. for overnight.” Page et al., para. [0065].  As such, the S. cerevisiae yeast is contacted with a pESC-CsPT1 polynucleotide to make a genetically modified transformed microorganism.
As evidenced by pESC Manual, pages 3 and 7, the pESC-TRP vector is known to operably link nucleotides cloned in to SpeI and ClaI sites with a pGAL1 promoter for expression, which is a promoter suitable for expression in a yeast host.
The CsPT1 protein described by Page et al. has SEQ ID NO: 2 of Page et al. wherein an alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 2 (Db) of Page et al. is below:

    PNG
    media_image3.png
    587
    662
    media_image3.png
    Greyscale

	Recited SEQ ID NO: 1 has 398 amino acid residues such that SEQ ID NO: 2 of Page et al. having 247 of 398 amino acid residues matching has greater than 61% identity with recited SEQ ID NO: 1.
	For these reasons, Page et al. anticipate the features of claims 1, 9, 10, 12 and 98.
	Regarding claim 133, SEQ ID NO: 1 of Page et al. is the nucleotide sequence encoding SEQ ID NO: 2 of Page et al.  An alignment between recited SEQ ID NO: 2 (Qy) and SEQ ID NO: 1 (Db) of Page et al. is as follows: 
    PNG
    media_image4.png
    575
    663
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    643
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    586
    650
    media_image6.png
    Greyscale

	Since 765 bases out of 1197 (63.9%) bases of recited SEQ ID NO: 2 match between SEQ ID NO: 1 of Page et al. and recited SEQ ID NO: 2, SEQ ID NO: 1 of Page et al. is a polynucleotide having at least 60% identity to recited SEQ ID NO: 2.  As far as SEQ ID NO: 1 of Page et al. is cloned into the described plasmid pESC-CsPT1 and transformed (i.e. contacted) into a yeast to make a genetically modified yeast, Page et al. disclose the features of claims 133.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 10, 12, 15, 16, 27-31, 63, 68, 69, 98, 133, 137 and 147 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Keasling et al. as applied to claims 1, 9, 10, 12, 15, 16, 63, 68, 69, 98, 133 and 137 above, and further in view of Carvalho et al. (Designing microorganisms for heterologous biosynthesis of cannabinoids, FEMS Yeast Res. 17 (2017), fox037) and Leber et al. (Disrupted Short Chain Specific beta-Oxidation and Improved Synthase Expression Increase Synthesis of Short Chain Fatty Acids in Saccharomyces cerevisiae, Biotechnol. Bioeng. 113 (2016): 895-900).
	The features of claims 1, 9, 10, 12, 15, 16, 63, 68, 69, 98, 133 and 137 taught by Keasling et al. are discussed above. However, Keasling et al. does not teach deletion of a FOX1 gene.
	Carvalho et al., abstract, “explore the potential use of synthetic biology as an alternative strategy for synthesis of cannabinoids in heterologous hosts. We summarize the current knowledge surrounding cannabinoids biosynthesis and present a comprehensive description of the key steps of the genuine and artificial pathway, systems biotechnology needs and platform optimization.”
	“The biosynthesis of cannabinoids starts with the short-chain fatty acid, hexanoic acid. Initially, the fatty acid is converted to its coenzyme A (CoA) form by the activity of an acyl activating enzyme.” Carvalho et al., page 3, left col. “Since S. cerevisiae has no specific acyl-CoA synthetase for SCFA, it may be beneficial to introduce a Cannabis hexanoyl-CoA synthetase or a homolog from other organism to achieve an efficient conversion of hexanoic acid to hexanoyl-CoA in yeast.” Carvalho et al., page 5, left col.
	As discussed above, the yeast strains s78, s81 and s83 taught by Keasling et al. express acyl-CoA synthases (i.e. acyl-activating enzyme, CsAAE1) for producing hexanoyl-CoA from exogenously supplied hexanoic acid as shown in Fig. 13 of Keasling et al. In the alternative, Keasling et al., in Fig. 18, suggests an expression construct for producing hexanoyl-CoA wherein “hexanoyl-CoA may be generated with one or more polypeptides that are part of a biosynthetic pathway that produces hexanoyl-CoA, including, but not limited to: a malonyl CoA-acyl carrier protein transacylase (MCT1) polypeptide, a PaaH1 polypeptide, a Crt polypeptide, a Ter polypeptide, and a BktB polypeptide; a MCT1 polypeptide, a PhaB polypeptide, a PhaJ polypeptide, a Ter polypeptide, and a BktB polypeptide; a short chain fatty acyl-CoA thioesterase (SCFA-TE) polypeptide; or a fatty acid synthase (FAS) polypeptide (see FIGS. 1 and 11).” Keasling et al., para. [00147]. Carvalho et al. suggest that “Up to date, several strategies were tested to produce SCFA in yeast species, usually involving the introduction of heterologous enzymes. Several examples of the production of SCFA were demonstrated by the introduction of heterologous FAS. The introduction of Homo sapiens type I fatty acid synthase and specific short-chain thioesterase in S. cerevisiae increased in vivo octanoic acid and total SCFA production . . . .  A similar strategy could be adapted for the production of hexanoic acid by testing different heterologous short-chain thioesterases.” Carvalho et al., page 5, right col. 
	Leber et al., abstract, teach “synthesis of short chain fatty acids in Saccharomyces cerevisiae by
introduction of the Homo sapiens fatty acid synthase (hFAS) with heterologous phosphopantetheine transferases and heterologous thioesterases. In this study, short chain fatty acid production was improved by combining a variety of novel enzyme and metabolic engineering strategies. The use of a H. sapiens-derived thioesterase and phosphopantetheine transferase were evaluated. In addition, strains were engineered to disrupt either the full β-oxidation (by deleting FAA2, PXA1, and POX1) or short chain specific β-oxidation (by deleting FAA2, ANT1, and PEX11) pathways. Prohibiting full b-oxidation increased hexanoic and octanoic acid levels by 8- and 79-fold relative to the parent strain expressing hFAS.”
	As shown in Figures 2A and 2B of Leber et al., beta-oxidation of acyl-CoA to acetyl-CoA occurs in the peroxisome of yeast cells wherein FAA2, PXA1, POX1, FAA2, ANT1, and PEX11 are all involved in either the transport of acyl-CoA or ATP into the peroxisome or in the direct oxidation of acyl-CoA.  “Pox1 then initiates the oxidation of the shorter chain acyl-CoAs.” Leber et al., page 897, left col.
	Keasling et al. does not teach deletion of a FOX1 gene. However, as reviewed above, production of cannabinoids in yeast cells including in embodiments of Keasling et al. requires the production hexanoic acid and/or hexanoyl-CoA within the yeast cell as a required metabolite for production of olivetolic acid and CBGA. Leber et al. directly teaches that in yeast cells deletion of at least beta-oxidation genes FAA1, PXA1 and POX1 directly benefits production of hexanoic acid from hexanoyl-CoA by preventing the degradation of hexanoic acid by beta-oxidation within the yeast cell.  By preventing degradation of hexanoic acid, titers of hexanoic acid produced by hFAS were increased.
	In view of the above, at the time of filing an ordinary skilled artisan would have been motivated to delete beta-oxidation genes, including FAA1, PXA1 and POX1, in any yeast cell producing or utilizing hexanoic acid including the yeast cells taught by Keasling et al. either 1) grown in the presence of exogenous hexanoic acid, or 2) producing hexanoic acid, for the production of cannabinoids (i.e. CBGA) as discussed above.  Leber et al. teach that degradation of hexanoic acid to acetyl-CoA can be prevented/inhibited by deletion of FAA1, PXA1 and/or POX1 genes wherein an ordinarily skilled artisan at the time of filing would have recognized that hexanoic acid degraded to acetyl-CoA by beta-oxidation is not available for cannabinoid synthesis.  More specifically, Keasling et al. suggest that a fatty acid synthase (FAS) can be expressed for the production of hexanoic acid rather than providing hexanoic acid exogenously wherein Leber et al. directly teach that expression of a FAS in combination of deletion of FAA1, PXA1 and/or POX1 genes advantageously increases the titers of hexanoic acid produced.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to pair FAS expression with deletion of FAA1, PXA1 and/or POX1 genes in any application of a yeast cell wherein hexanoic acid production is desired including within the yeast cells taught by Keasling et al. expressing a FAS or otherwise producing hexanoic acid to support cannabinoid production since Leber et al. directly teaches that deletion of FAA1, PXA1 and/or POX1 genes advantageously increases the titers of hexanoic acid (and any hexanoyl-CoA precursor) produced.  Further, even in embodiments of Keasling et al. wherein hexanoic is exogenously provided, an ordinarily skilled artisan would have readily recognized that the same FAA1, PXA1 and/or POX1 genes operate to disadvantageously degrade hexanoic acid before it may be utilized for cannabinoid (e.g. CBGA) synthesis such that at the time of filing an ordinarily skilled artisan would have been motivated to delete endogenous FAA1, PXA1 and/or POX1 genes in the s78, s81 and s83 yeast strains taught by Keasling et al. in order to achieve the advantage of inhibiting the degradation of exogenously supplied hexanoic acid by beta-oxidation before it can be utilized for cannabinoid (e.g. CBGA) synthesis which would reasonably be expected to increase or benefit CBGA synthesis.
	FOX1 is a synonym for POX1 as evidenced by the specification, “FOX1 gene (a.k.a. POX1, systematic name YGL205W).” Specification, para. [000314].  The specification, para. [00017], is understood as defining all of FAA1, PXA1 and/or POX1/FOX1 genes as genes in a pathway that controls beta oxidation of long chain fatty acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652